Court of Appeals
of the State of Georgia

                                       ATLANTA,__________________
                                                 July 14, 2014

The Court of Appeals hereby passes the following order:

A14D0410. TOMMY DARRISAW v. THE STATE.

      On May 13, 2014, the trial court revoked Tommy Darrisaw’s probation. On
June 13, 2014, Darrisaw filed this application for discretionary appeal. We lack
jurisdiction.
      To be timely, a discretionary application must be filed within 30 days of entry
of the order at issue. OCGA § 5-6-35 (d); Hill v. State, 204 Ga. App. 582 (420 SE2d
393) (1992). The requirements of OCGA § 5-6-35 are jurisdictional, and this Court
cannot accept an application for appeal not made in compliance therewith. See Boyle
v. State of Ga., 190 Ga. App. 734 (380 SE2d 57) (1989). Here, Darrisaw filed his
application 31 days after the trial court’s order revoking his probation. Accordingly,
this untimely application for appeal is DISMISSED for lack of jurisdiction.

                                       Court of Appeals of the State of Georgia
                                                                        07/14/2014
                                              Clerk’s Office, Atlanta,__________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.